DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made to the amendment received 1/24/2022.
Applicant’s amendments to the drawings are sufficient to overcome the drawings objections set forth in the previous office action.
Applicant’s amendments to the specification are sufficient to overcome the specification objections set forth in the previous office action.
Applicant’s amendments to the claims are sufficient to overcome the 35 U.S.C. 112(b) rejections set forth in the previous office action.
Claim Objections
Claim 4 is objected to because of the following informalities:  
Line 3: “a second position to configured to supply” should read --a second position configured to supply—.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Couture,  US 20150088128, herein referred to as "Couture", in view of Kharin et al., US 20140236149 A1, herein referred to as "Kharin", and Goodman, US 4557255, herein referred to as “Goodman.”
	Regarding Claims 1 and 13, Couture discloses a surgical instrument (Figure 1: forceps 10) (the embodiment of Figure 8 is being used for this rejection; however, Figure 1 will be referenced for the housing and shaft since Figure 8 only shows the end effector). The surgical instrument comprises a housing (Figure 1: housing 20) have a first handle (Figure 1: fixed handle 50) depending therefrom, an elongated shaft (Figure 1: shaft 12) extending distally from the housing, and an end effector (Figure 8: end-effector assembly 800) disposed at the distal end of the elongated shaft. Couture also discloses the end effector including first and second jaw members (Figure 8: jaw assemblies 810 and 820) each having an electrically conductive plate disposed thereon, the respective electrically conductive plates (Figure 8: sealing plates 812 and 822) of the first and second jaw members disposed in vertical opposition relative to one another and the first jaw member including at least one electrode (Figure 8: electrodes 861 and 862) disposed at a distal end thereof at a position normal to the respective electrically conductive plate of the first jaw member. 

    PNG
    media_image1.png
    199
    246
    media_image1.png
    Greyscale

Modified Fig. 8
	Couture also discloses a second handle (Fig 1: movable handle 40) operably connected to the housing and selectively movable relative to the first handle to actuate the first and second jaw members between a first position wherein the first and second jaw members of the end effector assembly are disposed in a spaced apart configuration relative to one another and second position wherein the jaw members cooperate to grasp tissue disposed therebetween ([0042]: “applying force to move the movable handle 40 toward the fixed handle 50 pulls the drive sleeve (not shown) proximally to impart movement to the jaw assemblies 110 and 120 from an open position, wherein the jaw assemblies 110 and 120 are disposed in spaced relation relative to one another, to a clamping or closed position, wherein the jaw assemblies 110 and 120 cooperate to grasp tissue therebetween"). In addition, Couture discloses a first switch (Figure 1: activation switch 90) disposed on the housing and activatable to supply electrical energy from an electrical energy source to at least one of the electrically conductive plates of the first or second jaw members, the first switch when activated providing electrical energy to the respective at least one jaw member to pre-coagulate tissue ( [0045]: “may include one or more switch components to facilitate selective activation of either or both of the sealing plates 112 and 122"). Couture discloses the electrode(s) being individually activated [0013], but does not disclose a second switch on the housing that is electrically coupled to the electrode which is activatable to provide electrical energy from the electrical energy source to at least one electrode, or a third switch on an inner facing surface of the first handle in alignment with the second handle such that actuation of the second 
	Kharin teaches a second switch (Figure 1: switch 46) on the housing (Figure 1: housing 6) that is electrically coupled to an electrode (Figure 2 [cross-section of the end effector assembly in Figure 1]: electrode 4) and provides electrical energy from the energy source (Figure 1: generator 100 and cable 8) to at least one electrode for treating tissue ([0032]: "switch 46 communicates with generator 100 and when actuated causes electrical energy to be provided to piezo-element 34 (or piezo-element 134) to stimulate piezo-element 34 and RF energy to be provided to cutting electrode 4"). Kharin also teaches a third switch (Figure 1: switch 44) disposed on an inner facing surface of the first handle in alignment with a second handle (Figure 1: handle 26) such that actuation of the second handle activates the third switch during movement thereof which is [0031] “configured to supply electrosurgical energy, e.g., RF energy, to electrodes 28, 26 (Figure 1) of a first and second jaw member 22, 24 (Figure 1)."
	Goodman teaches an irrigation lever (Figure 1: operating levers 70) operably associated with a housing (Figure 1: sheath 11) and actuatable to selectively supply conductive fluid to a port (irrigation passage 38) defined in at least one of first and second jaw members (Figure 1: jaws 16 and Col. 4, line 59 – Col. 5, line 4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Couture to incorporate the second switch and third switch, as taught by Kharin, in order to cause electrical energy to be provided to at least one electrode of the 
	It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Couture in view of Kharin and incorporate the irrigation lever to the instrument to allow conductive fluid to flow to the jaws, as taught by Goodman, for the purpose of introducing fluids to the surgical area (Goodman Col. 5, lines 1-4).
	Regarding claim 2, the combination of Couture in view of Kharin and Goodman discloses a surgical instrument wherein the first jaw member includes the at least one electrode and at least one second electrode (Figure 8 of Couture: electrodes 861 and 862, jaw assembly 820) at the distal end thereof at a position normal to the respective electrically conductive plate of the first jaw member ; and a port at the distal end of the first jaw member (Figure 4: jaws 16 and irrigation passage 38) for the same reason as disclosed in claim 1. After modification, the port would be positioned between the electrodes since the electrodes of Couture are positioned on the sides of the jaw.
	Regarding claim 3, Couture in view of Kharin and Goodman discloses a surgical instrument wherein the first electrode is adapted to connect to a first polarity of the electrical energy source and the second electrode is adapted to connect to a second polarity of the electrical energy source (Figure 8 of Couture: electrodes 861 and 862) such that, upon activation of the second switch (Figure 1: switch 90), tissue is treated in a bipolar manner ([0003]: “the present disclosure relates to a bipolar electrosurgical instrument, such as, for example, a vessel-sealing device, including a jaw assembly that includes an electrode adapted for tissue dissection and coagulation”).
	
	Regarding claims 6 and 14, Couture discloses a surgical instrument with a trigger assembly (Figure 1: trigger assembly 70) operably associated with the housing, the trigger assembly including a trigger configured to selectively advance a knife between the first and second jaw members upon 
	Regarding claims 7 and 15, Couture discloses a surgical instrument wherein the knife is advanceable via actuation of the trigger between a first position wherein the knife is disposed proximal the first and second electrically conductive plates of the first and second jaw members to a second position wherein the knife translates through respective channels defined within the first and second electrically conductive plates of the first and second jaw members ([0041] and [0048]; and [0032]: “one or more components of the bipolar forceps 10, e.g., the housing 20, the handle assembly 30, the rotatable assembly 80, the trigger assembly 70, and/or the end-effector assembly 100, may be adapted to mutually cooperate to grasp, seal and/or divide tissue, e.g., tubular vessels and vascular tissue”).
	Regarding claims 8 and 16, Couture discloses a surgical instrument with a rotation knob (Figure 1: rotatable assembly 80, circular rotatable member 82) operably associated with the elongated shaft of the housing (Figure 1: shaft 12, and housing 20), the rotation knob selectively rotatable relative to the housing to rotate the elongated shaft and the end effector at the distal end of the elongated shaft ([0041]: “the end-effector assembly 100 is rotatable about a longitudinal axis "X-X" through rotation, either manually or otherwise, of the rotatable assembly 80”).
Regarding claim 12, Couture discloses a surgical instrument wherein distal portions of the first and second jaw members are curved along the same plane relative to a transverse axis defined across the end effector ([0040]: “jaw assemblies 110 and 120 may be curved at various angles to facilitate manipulation of tissue and/or to provide enhanced line-of- sight for accessing targeted tissues"). 


	Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Couture in view of Kharin and Goodman as applied to claim 1 above, and further in view of Patel et al., US 20170172646, herein referred to as “Patel.” 
Regarding claim 9, Couture in view of Kharin and Goodman does not explicitly disclose a monopolar electrode with a port defined within the monopolar electrode.
	Patel teaches a monopolar electrode with a port defined within the electrode (Figure 3: monopolar electrode 104 and fluid port 106). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Couture in view of Kharin and Boudreaux and include an irrigation/suction port within a monopolar electrode, as taught by Patel, for the purpose of dispersing fluid for hemostatic sealing ([0016]). 
Regarding claim 10, Couture discloses a surgical instrument with a monopolar electrode. The embodiment of Figure 8 does not disclose the ball-shaped tip; however, the embodiment of Figure 1 teaches the electrode having a ball-shaped tip ([0046]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of Figure 8 of Couture with the ball-shaped tip of the embodiment of Figure 1 to facilitate contact with targeted tissue ([0046]).	

	Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Couture in view of Kharin and Goodman as applied to claims 1 and 13 above, and further in view of Lewandowski, US 4459443, herein referred to as “Lewandowski.”

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the instrument of Couture in view of Kharin and Goodman and provide tactile feedback to the third switch, as taught by Lewandowski, in order to alert the user before the device is electrically activated (Col. 1, lines 29-37).

	Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Couture in view of Kharin and Goodman as applied to claims 1 and 13 above, and further in view of Heaton et al., US 20110144674, herein referred to as “Heaton.”
	Regarding claims 18 and 19, Couture in view of Kharin and Goodman does not explicitly disclose a surgical instrument wherein the housing defines a lateral surface, and wherein the irrigation lever extends from the lateral surface of the housing.
However, Heaton discloses a surgical instrument (Figure 1: tissue removal system 100) wherein the housing (Figure 1: handle 104) defines a lateral surface, and wherein the irrigation lever extends from the lateral surface of the housing (Figure 1: fluid switch 164 and [0033]: “the fluid switch 164, such as a toggle switch, a trigger, a button, a slidable switch, or an electronic switch”). A toggle switch or a slidable switch could also be considered a lever. 
.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 13 have been considered but are moot because the new ground of rejection does not rely on any of the combination of references applied in the prior rejection of record. The arguments are directed towards the lever, which changed the scope of the claim and is being taught by a new reference: Goodman.
Claims 1 and 13 are now rejected under 35 USC § 103 as being unpatentable over Couture in view of Kharin and Goodman. Goodman explicitly discloses an irrigation lever, as shown in Figure 1 (operating levers 70) and described in Col. 4, line 59 – Col. 5, line 4. Therefore, claims 1 and 13 and their dependents stand rejected over 35 USC § 103.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora W Rhodes whose telephone number is (571)272-8126.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 3032974276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NORA W RHODES/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794